     Case: 1:17-cv-09070 Document #: 43 Filed: 11/19/18 Page 1 of 1 PageID #:128

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Jetun Jefferson
                          Plaintiff,
v.                                            Case No.: 1:17−cv−09070
                                              Honorable Sharon Johnson Coleman
Metra
                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 19, 2018:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion
for complaint [40] is entered and continued to 11/27/2018 at 8:45 AM. No appearance
necessary on 11/20/2018. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
